Citation Nr: 0307256	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  99-24 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from March 1951 to March 
1954.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the Los 
Angeles, California, Regional Office (RO) of the United 
States Department of Veterans' Affairs (VA).  In that 
decision, the RO denied a total disability rating based on 
individual unemployability (TDIU).



FINDINGS OF FACT

1.  As the veteran is not willing to attend a VA examination 
to obtain a medical opinion regarding the relationship 
between his service-connected disabilities and his capacity 
for employment, there is no reasonable possibility that 
further VA assistance in obtaining evidence would aid in 
substantiating his TDIU claim.

2.  The veteran has the following service-connected 
disabilities: frostbite of the left foot, rated at 30 
percent; frostbite of the right foot, rated at 30 percent; 
and deviated nasal septum, rated at 10 percent.  With a 
bilateral factor included for the frostbite of the left and 
right feet, the combined rating is 60 percent.

3.  The veteran has a bachelor's degree.  He has worked as an 
insurance adjuster, a stockbroker, a tax consultant, and a 
teacher of stockbrokers.  He has not worked since the early 
to mid 1990s.

4.  The veteran's service-connected disabilities, by 
themselves, do not preclude him from securing or following a 
substantially gainful occupation.



CONCLUSIONS OF LAW

1.  VA is not required to provide further assistance to the 
veteran in obtaining evidence necessary to substantiate his 
TDIU claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.326 (2002).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met, to the extent possible, its 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim for a TDIU.  The veteran's claims file 
contains evidence regarding the veteran's service-connected 
and non-service-connected disabilities.  In February 2002, 
the veteran had a hearing before the undersigned Veterans Law 
Judge.  In May 2002, the Board remanded the TDIU claim for 
the development of additional relevant evidence.  The 
requested development included a VA examination, with a 
medical opinion as to the likelihood that the veteran's 
service-connected disabilities would prevent him from 
maintaining employment.  In August 2002, the RO informed the 
veteran that failure to appear for scheduled examinations 
would result in adjudication of the appeal based on the 
evidence already of record.  

In December 2002, a VA examiner was not able to complete an 
examination because the veteran would not cooperate.  Later 
in December 2002, the veteran indicated that he was not 
willing to undergo another VA examination.  He stated that he 
did not have any claim or appeal pending, and that he would 
not pursue any claim.

The Board finds that a medical opinion regarding the 
relationship between the veteran's service-connected 
disabilities and his capacity for employment is the chief 
item of absent evidence that is potentially relevant to the 
veteran's TDIU claim.  As the veteran has stated that he is 
unwilling to undergo an examination, there is no reasonable 
possibility that further assistance would aid in 
substantiating the veteran's claim.  Therefore, VA has no 
further duty to provide such assistance.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with rating decisions 
dated in February 2000 and February 2001, a May 2000 
statement of the case (SOC), supplemental statements of the 
case (SSOCs) dated in February 2001 and December 2002, and 
the May 2002 Board remand.  These documents together relate 
the law and regulations that govern the veteran's claim.  
These documents list the evidence considered and the reasons 
for the determinations made regarding that claim.  In the May 
2002 Board remand, and in an August 2002 letter, VA informed 
the veteran and his representative of the type of evidence 
needed to support his claim, and indicated what the veteran 
should do toward obtaining such evidence, and what VA would 
do.  As noted above, the veteran was informed of the 
consequences of failing to report for the requested VA 
examination.

II.  TDIU

When the combined disability ratings for service-connected 
disabilities are less than a total rating, a total rating may 
be assigned based on individual unemployability (TDIU) when 
the veteran has service-connected disabilities have certain 
combinations of ratings, and the veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disabilities.  38 C.F.R. § 4.16(a).  If 
the veteran has two or more service-connected disabilities, a 
total rating may be assigned in this way if at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  Id.

If a veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, and the ratings fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a), the case must be 
submitted to the Director of the VA Compensation and Pension 
Service for consideration of a TDIU on an extraschedular 
basis.  38 C.F.R. § 4.16(b).

The veteran has the following service-connected disabilities: 
frostbite of the left foot, rated at 30 percent; frostbite of 
the right foot, rated at 30 percent; and deviated nasal 
septum, rated at 10 percent.  With a bilateral factor 
included for the frostbite of the left and right feet, the 
combined rating is 60 percent.  Disorders for which the 
veteran has sought service connection, but for which VA has 
denied service connection, include arthritis of the hips, 
knees, and hands, a low back disability, a fracture of the 
left radius, rhinitis, tonsillitis, asthma, a conversion 
reaction, and peripheral neuropathy.

The ratings for the veteran's service-connected disabilities 
do not meet the criteria for a TDIU under 38 C.F.R. 
§ 4.16(a).  Nonetheless, referral for consideration of a TDIU 
on an extraschedular basis would be warranted if the veteran 
were unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.

The veteran has indicated that he has a bachelor's degree.  
He has worked as an insurance adjuster, a stockbroker, a tax 
consultant, and a teacher of stockbrokers.  At times he 
worked as an employee of private businesses, at other times 
he was self-employed.  He has indicated that he stopped 
working in the early to mid 1990s.   

VA medical examination and treatment records over the years 
since his service reflect that service-connected and non-
service-connected conditions have caused the veteran 
impairment in employment and other activities.  The service-
connected frostbite in both feet has produced pain in the 
feet, ankles, and lower legs that has limited the veteran's 
endurance for weightbearing or driving a car.  The service-
connected deviated septum has been reflected in treatment for 
chronic nasal congestion and nasal polyps.  The veteran has 
indicated that these problems make him unable to breathe 
through his nose, and interfere with his sleep.  The veteran 
also receives treatment for non-service-connected asthma, 
which causes some limitation in his activity.  Other non-
service-connected disabilities that have affected the 
veteran's work and other activities include disorders of the 
low back, hips, knees, and hands.

From as early as the 1950s and 1960s, the veteran reported 
that he had sometimes missed school or work, or reduced his 
commission-based work, because of pain in his feet and legs 
that affected his ability to walk or drive a car.  He has 
long used a cane with walking.  Since approximately 2000, he 
has sometimes used a walker.

In 1999, the veteran wrote that the frostbite-related pain in 
his feet made him unable to work at the level he would 
expect.  Physicians who examined the veteran in 1999 
concluded that pain and muscular and neurological impairment 
in the veteran's feet and ankles would limit his ability to 
stand for prolonged periods, and would cause some difficulty 
in using foot controls.  The physicians indicated that the 
veteran was able to shower, dress, shop, and cook, but that 
his feet disorders and inability to breathe through his nose 
would make him unable to walk distances or climb more than 
one or two flights of stairs.

In 2000, the veteran was seen for severe left hip pain, and 
had increased impairment in mobility as a result.  A tear of 
the meniscus in the left knee was diagnosed in 2001.  In 
2001, the veteran asserted that arthritis in his hands 
interfered with his ability to work.

The veteran participated in VA vocational rehabilitation 
programs in 1999 and 2000.  In December 1999, a VA physician 
wrote that the veteran could hold full time employment if he 
could avoid prolonged standing or walking, preferably working 
in a sedentary job.  In January 2000, the goal for the 
veteran's participation in VA vocational rehabilitation 
programs was changed from obtaining employment to assisting 
with independent living.  A counselor stated that the veteran 
was not employable, and was significantly impaired, with 
severe problems in mobility due to service-connected and non-
service-connected conditions.

The combined evidence supports a conclusion that the veteran 
has been unemployable in the most recent years.  It has not 
been shown, however, that his service-connected frostbite of 
the feet and deviated septum, by themselves, produce 
sufficient impairment to prevent him from securing or 
following a substantially gainful occupation.  Physicians and 
other professionals have not indicated that his frostbite-
related and nasal disorders alone preclude him from 
substantial work.  Medical records and the veteran's own 
statements have indicated that non-service-connected 
conditions have significant effects on the veteran's ability 
to work.  Overall, the preponderance of the evidence is 
against a finding that the veteran's service-connected 
disabilities alone, apart from the effects of his non-
service-connected disabilities, make him unemployable.  
Therefore, this case does not warrant referral for 
consideration of a TDIU on an extraschedular basis.


ORDER

Entitlement to a total disability rating based on individual 
unemployability is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

